Citation Nr: 0006537	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for spastic colon syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claim for service connection for spastic 
colon syndrome is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The medical evidence shows a current diagnosis of spastic 
colon syndrome.

3.  The veteran's spastic colon syndrome is not the result of 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for spastic colon syndrome, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran did not incur spastic colon syndrome as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1111, 
and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran submitted to a VA Medical Center (VAMC) 
compensation and pension (C&P) examination in June 1998, the 
report of which clearly states that the veteran currently 
sustains spastic colon syndrome (a form of irritable bowel 
syndrome).  Thus the Board finds there is sufficient evidence 
of a current disability and the first element of a well 
grounded claim is therefore satisfied.  

With respect to the second requirement of a well grounded 
claim - the in-service occurrence or aggravation of an injury 
- the Board notes a December 1968 entry in the veteran's 
service medical records which indicates that a stool sample 
taken from him at that time revealed the presence of many 
trophozoites of the parasite Entamoeba histolytica.  The 
veteran's medical history as described in a post-service VAMC 
hospital report dated February-March 1973 confirms that the 
presence of this parasite indicates an in-service incurrence 
of amebiasis, a parasitic infection of the large intestine.  
The Board therefore finds that since the veteran incurred 
amebiasis in-service, the second element of a well-grounded 
claim is accordingly satisfied.  

As stated above, the third element of a well grounded claim 
requires competent medical evidence linking a current 
disability with the in-service incurrence of an injury or 
disease.  In support of his claim, the veteran offers a 
December 1999 letter written by a private physician, Dr. 
MacKercher, who states therein as follows:

"I saw and evaluated [the veteran] on 1 
December 1999.  By history, he has been 
having difficulty with diarrhea with 
occasional episodes of incontinence 
beginning with service in Vietnam.  He 
apparently had amebic dysentery during 
that period and has had trouble with 
diarrhea since then.  He has occasional 
episodes of bright red blood on the 
toilet paper but has no significant 
bleeding .  His physical examination 
currently is unremarkable.  

"It is my feeling that, by history, his 
GI complaints date to his service in 
Vietnam.  A specific diagnosis has not 
been made."

Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well-grounded.  See Arms v. West, 12 Vet. App. 188, 
195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any VA claimant has sustained the 
claimant's burden of submitting a well-grounded claim under 
section 5107(a)").  Therefore, based on Dr. MacKercher's 
statement that the veteran's current "GI complaints date to 
his service in Vietnam," the Board finds that the third 
element of a well-grounded claim is accordingly satisfied 
and, thus, the veteran has effectively submitted a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).
 
The veteran having stated a well-grounded claim, VA has a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
veteran was provided appropriate physical examinations and 
attempts were made to obtain all referenced medical records.  
The Board therefore finds that VA has done everything 
reasonably possible to assist him and that further 
development in this case is not warranted.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
evidence of record in rendering a decision, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board is cognizant of the fact that the veteran maintains 
that his current spastic colon condition is somehow related 
to his bout with amebiasis incurred in-service in December 
1968.  However, he does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The only medical evidence in support of the veteran's claim 
is the above-referenced letter written by Dr. MacKercher.  
Evidence not favorable to his claim consists of the balance 
of the medical evidence.  In this case, the preponderance of 
the evidence is against the veteran's claim for service 
connection for spastic colon syndrome because the evidence 
unfavorable to the claim is more persuasive and of greater 
weight than the favorable evidence.

With regard to the veteran's aforementioned February-March 
1973 VAMC hospitalization (which occurred approximately four 
years following his separation from service), the report 
therefrom indicates he was admitted with a recent history of 
bloody diarrhea and cramping and that three stool specimens 
daily were examined for parasites and ova and none were 
found.  The report further states that "the patient has a 
history of having amebiasis while overseas in the service in 
1968, but the patient swears this is the first time that he 
has had any diarrhea since then."  Because the veteran 
failed to return from an authorized absence from the 
hospital, he was assigned an irregular discharge and, as the 
physician notes in the hospital report, it was not "proved 
that the patient had, or had not E. histolytica."  

More definitively, the June 1998 C&P examination report 
indicates the following impression: "(1) Amebiasis, 
documented in 1968, treated, cured; (2) Spastic colon 
syndrome."  In addition, the physician commented that "[the 
spastic colon syndrome] is in no way related to [the 
veteran's] previous history of dysentery or amebiasis in 
1968."  The Board finds this statement highly probative 
since it offers an informed opinion regarding the central 
issue in this case and was formulated with the benefit of 
having access to the veteran's medical records, including the 
results of a flexible sigmoidoscopy performed in February 
1998.  

In contrast, Dr. MacKercher's conclusion that the veteran's 
current digestive disorder is service-related was apparently 
reached without consultation with the veteran's medical 
records and without proffering a current diagnosis.  Instead, 
it is evidently based entirely on the veteran's medical 
history as related to him by the veteran.  In Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995), the Court offers the 
following guidance in such cases:

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).  

Having thus discounted Dr. MacKercher's statement, the Board 
finds dispositive the comments contained in the June 1998 VA 
C&P examination report indicating that the veteran's current 
spastic colon syndrome is "in no way related" to his in-
service encounter with amebiasis, which it labels as 
"treated and cured."  The February-March 1973 VAMC hospital 
report is inconclusive regarding the presence of Entamoeba 
histolytica trophozoites and includes a statement from the 
veteran that he had not incurred problems with diarrhea since 
his in-service December 1968 hospitalization. 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's spastic colon syndrome was not caused by an in-
service disease or injury.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for spastic colon syndrome, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (1999).  It is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  Id.  It is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between the veteran's current disability and his in-service 
incurrence of amebiasis.   


ORDER

A claim for entitlement to service connection for spastic 
colon syndrome is denied.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

